Title: To Thomas Jefferson from Williamson & Cowling, 7 June 1808
From: Williamson & Cowling
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     Savannah June 7. 1808
                  
                  Agreeable to the request of the honl. John Milledge Esq. we herewith forward You a parcel of Benne Seed, which we wish Safe to hand—This is the first opportunity of conveyance with which we have been favored, since we recd Mr Ms. instructions, or we should have been happy to have forwarded the said parcel at a much earlier period—We have the honour to be very Respectfully Your Excellencies most Ob Serts
                  
                     Williamson & Cowling 
                     
                  
               